Citation Nr: 0718414	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  02-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for myositis, cervical 
spine.

3.  Entitlement to service connection for uterine myomata.

4.  Entitlement to service connection for myositis, lumbar 
spine.  

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right foot disability.

6.  Entitlement to service connection for sinusitis.

7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for left ear hearing loss.


8.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as major depression with 
psychotic features.

9.  Entitlement to service connection for peripheral 
neuropathy.

10.  Eligibility for pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from June 20, 1976 to September 8, 1976, and from October 1, 
1990 to September 26, 1991.  She also appears to have had 
additional ACDUTRA service in the Army Reserves for various 
periods of time after September 26, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The decision below adjudicates the 
claims of entitlement to service connection for uterine 
myomata and sinusitis.  The left ear hearing loss claim is 
reopened and the reopened claim, along with the remaining 
issues, are REMANDED to the RO, via the Appeals Management 
Center in Washington, D.C., for further evidentiary 
development.  


FINDINGS OF FACT

1.  Uterine myomata and sinusitis are not shown to be 
etiologically related to ACDUTRA service.

2.  On September 15, 1997, the RO notified the appellant of 
the denial of service connection for left ear hearing loss 
and of her appeal rights.  She did not appeal.

3.  Evidence submitted after September 1997, concerning left 
ear hearing loss, is not cumulative or redundant; bears 
directly and substantially on the claim; and is significant 
enough that not considering it would be unfair to the 
appellant.


CONCLUSIONS OF LAW

1.  The criteria for service connection for uterine myomata 
and sinusitis are not met.  38 U.S.C.A. §§ 101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).  

2.  The September 1997 rating decision denying service 
connection for left ear hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

3.  New and material evidence has been received since 
September 1997 on the issue of service connection for left 
ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Uterine Myomata and Sinusitis

The appellant contends that service connection is warranted 
for uterine myomata and sinusitis as these were incurred 
during ACDUTRA.  To establish service connection for a 
claimed disability, the evidence must show that a disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Active service includes any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 
3.6(a) and (c) (2006).  Presumptive service connection does 
not apply to this appellant.  See Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).

The appellant's service medical records contain no clinical 
evidence of uterine myomata or other abnormality of the 
uterus, or of sinusitis.  

VA clinical records dated in 1999 indicate a diagnosis of 
uterine myomata.  Subsequent clinical records (see, e.g., 
October 2002 and September 2003 VA sonogram reports 
reflecting a diagnosis of myomatous uterus) document the same 
pathology.  There is no post-ACDUTRA clinical evidence 
indicating that uterine myomata found in the late 1990s 
forward is etiologically related to ACDUTRA service.  The 
appellant's lay contention as to such a link is insufficient 
to grant service connection.        

For essentially the same reasons, service connection for 
sinusitis also is denied.  Service medical records reflect no 
treatment for sinus problems.  VA clinical records dated from 
the late 1990s reflect treatment for ethmoidal, maxillary 
sinusitis, but no clinical evidence links sinus problems to 
ACDUTRA.    

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for uterine myomata and sinusitis.  There is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

II.  New and Material Evidence - Left Ear Hearing Loss

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of notice thereof and an appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim for 
service connection was previously denied and that decision is 
final, then the claim can be reopened and considered only 
with new and material evidence.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted, which bears directly and substantially on the 
matter considered, is neither cumulative nor redundant, and 
which is so significant that it must be considered to fairly 
decide the claim.  38 C.F.R. § 3.156 (2000); see Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Evidence submitted to 
reopen is generally presumed credible.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999) (per curiam).  All evidence 
received since the last final disallowance is considered.  
Evans, 9 Vet. App. at 283.

The appellant filed her initial left ear hearing loss service 
connection claim in January 1997.  A September 1997 rating 
decision denied the claim on the grounds that left ear 
hearing loss pre-existed commencement of ACDUTRA in June 1976 
and that it was not shown to have been aggravated during 
ACDUTRA.  By a September 15, 1997 letter, the RO informed the 
appellant of the denial and of her appeal rights.  

In October 1997, the appellant filed VA Form 21-4138 
referring to the September 1997 rating decision and 
accompanying cover letter, and said: "This is an NOD.  
Please send SOC."  On April 6, 1998, the RO replied to the 
appellant's October 1997 "NOD," advising her that she had 
not filed a valid NOD because she had failed to specify which 
issue(s) she seeks to challenge.  38 C.F.R. §§ 20.201 (1997, 
2006) (where, as in the September 1997 rating decision, the 
RO decides multiple issues, a valid NOD must specify the 
issue(s) being appealed).  The RO also advised the appellant 
that she is entitled to appeal the RO's determination that 
her October 1997 correspondence does not constitute a valid 
NOD, and again, notified her of her appeal rights.  The 
record does not reflect return correspondence from the 
appellant, or an authorized representative or agent, that can 
be construed as a timely NOD responsive to the September 1997 
rating decision, or the RO determination that her October 
1997 correspondence did not constitute a valid NOD.

Subsequently, the appellant took no further action on any 
claim until November 1999, when she filed an informal claim 
for various disabilities that are the subject of this appeal, 
and as well, pension benefits.  The RO denied the claims in 
February 2002, and the appellant later perfected an appeal to 
the Board on the ten issues listed in the title page of this 
decision.

Based on the foregoing claims adjudication history, the 
September 1997 rating decision is the last final decision on 
the issue of service connection for left ear hearing loss.  
New and material evidence must have been added to the record 
since then to enable the Board to reopen the claim and to 
have jurisdiction to consider the underlying service 
connection claim based on the entire record.  

The Board concludes that new and material evidence has been 
submitted.  The September 1997 rating decision lists as 
evidence considered the appellant's service medical records 
for ACDUTRA from June to September 1976, and as well, 
additional records from Reserves service between 1978 and 
1997.  However, the "reasons and bases" section of the 
rating decision indicates that there is no evidence of 
aggravation during the brief service period in 1976, without 
explicit discussion of whether aggravation might have taken 
place during subsequent ACDUTRA period(s) in the "reasons 
and bases" section of the rating decision.  (The appellant's 
Form DD 214 covering the 1976 service period characterizes 
the nature of duty as "ADT" for active duty for training in 
the Reserves, and not active duty; the appellant herself has 
reported that the nature of her 1976 service was Reserves 
service - see January 1997 VA Form 21-526.)  

The service medical records include multiple periodic 
examination results dated since commencement of initial 
ACDUTRA period in 1976, which reflect various audiology 
findings for left ear hearing.  Moreover, while the record 
concludes the appellant's service medical records, the 
veteran apparently had ACDUTRA service for various 
intermittent periods after the initial 1976 ACDUTRA service, 
and most recently, in the 1990s, the exact dates of which 
have not been verified.  Under the circumstances, the Board 
cannot conclude whether the appellant's left ear hearing loss 
became aggravated or chronically worsened during ACDUTRA 
service.  In this connection, the record post-September 1997 
includes a December 1999 VA audiology examination report 
reflecting manifestation of left ear hearing loss 
"disability" consistent with the definition of such 
disability found in 38 C.F.R. § 3.385 (2006).  These results 
were obtained after the September 1997 denial; they show the 
existence of a hearing loss disability, which is one 
criterion for service connection.  Therefore, the record 
contains new and material evidence to reopen the left ear 
hearing loss claim.  The appeal on this claim is granted only 
to this extent.  The reopened claim is remanded for further 
evidentiary development in the form of a VA medical opinion 
to determine whether the appellant now has left ear hearing 
loss that is the product of aggravation during ACDUTRA.
                 
III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element" notice).  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In July 2001, before issuing the rating decisions from which 
this appeal arises, VA sent the appellant letters advising 
her of what the evidence must show to establish service 
connection for her hearing loss, uterine myomata, and 
sinusitis, and that, if she identifies the sources of 
evidence pertinent to service connection criteria, then VA 
would assist her in securing the missing evidence from those 
sources.  She was explicitly told that medical evidence of an 
etiological link between claimed disabilities and service is 
needed.  She was further advised that, notwithstanding VA's 
duty to assist, she ultimately is responsible for claim 
substantiation.     


Although the July 2001 letter arguably did not constitute 
complete notice, the Board finds that any substantive notice 
defect was appropriately cured during the appeal period such 
that no material prejudice, including that associated with 
timing of the notice, resulted therefrom.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  An April 2006 letter reinforced prior 
notice on the appellant's and VA's respective claim 
development responsibilities and the criteria governing 
service connection.  It also complied with the "fourth 
element" notice requirement, as it informed the appellant 
that she may submit any evidence in her possession if she 
believes it is pertinent to her claim.  The RO also cited 
38 C.F.R. § 3.159, from which that element is derived, in the 
June 2002 Statement of the Case (SOC) and November 2003 and 
May 2006 Supplemental SOCs (SSOCs).  The appellant was 
provided notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of criteria on assignment of 
disability ratings and effective dates for degree of 
disability and service connection), three times, via 
correspondence in March, April, and July 2006.  Even after 
complete notice had been provided, as of September 2006, the 
appellant's representative submitted additional argument in 
support of the appeal, but no specific argument was made as 
to any notice defect.  Nor did the representative indicate 
that there exists material evidence and that the appellant 
requires more time to submit it or VA assistance to secure 
it.  No subsequence correspondence, whether from the 
appellant or the representative, is of record.  On the 
specific issue of new and material evidence to reopen the 
left ear hearing loss claim, because the Board has reopened 
the claim, there can be no material prejudice due to any 
notice defect on that issue.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); 38 C.F.R. § 20.1102 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).        

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA and private clinical records, examination 
findings, and lay statements and argument.  Despite 
appropriate notice, the appellant has not identified sources 
of pertinent, existing evidence missing from the record and 
which she desires VA to review.  It is noted that the 
appellant reportedly is receiving Social Security 
Administration (SSA) disability compensation benefits, but 
nothing in the SSA decision, which is of record, indicates 
that that decision was based on the three disabilities 
(uterine myomata, left ear hearing loss, sinusitis) that are 
the subject of the Board decision above.  Nor has the 
appellant or her representative indicated that any clinical 
records on which the SSA decision was made has bearing on the 
service connection claims before the Board.  The lack of 
verification of exact ACDUTRA dates after September 26, 1991, 
does not preclude decision on the merits of the sinusitis or 
uterine myomata claims, or on the issue of new and material 
evidence to reopen the left ear hearing loss claim where 
there is no indication that the service medical records 
themselves are incomplete.  


ORDER

Service connection for uterine myomata and sinusitis is 
denied.

New and material evidence having been received, the claim for 
service connection for left ear hearing loss is reopened, and 
is granted only to that extent. 


REMAND

Pension Eligibility

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of willful misconduct.  Under 
38 C.F.R. § 3.3, basic entitlement to pension is shown if a 
veteran served in the active military, naval, or air service 
for 90 days or more during a period of war; or served in the 
active military, naval, or air service during a period of war 
and was discharged or released from such service for a 
service-connected disability; or served in the active 
military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate 90 days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

A veteran means a person who served in the active military, 
naval or air service.  38 C.F.R. § 3.1(d).  Active military, 
naval and air service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6(a).  To qualify for pension benefits, the appellant must 
have "veteran" status because pension benefits are payable 
only to "veterans." 

The appellant does not currently have "veteran" status; her 
only service was ACDUTRA, although the exact dates of ACDUTRA 
after September 26, 1991 (which would be during wartime) 
apparently have not been verified, and her ACDUTRA service 
would meet the definition of active service for the purposes 
of establishing "veteran" status only if she became 
disabled from disease or injury incurred or aggravated in 
ACDUTRA.  To date, service connection is not in effect for 
any disability.  Because the Board has decided to defer 
adjudication of several service connection claims as set 
forth below in this remand order, it also defers the pension 
benefits claim.  If service connection is granted for a 
disability at issue, the appellant might have "veteran" 
status.  Also, with the determination of exact dates of 
ACDUTRA service, there might be basis to conclude that she 
had requisite 90 days of wartime service.     

Service Connection - Left Ear Hearing Loss (Reopened Claim)

As discussed in Section II above, the Board concludes that 
new and material evidence was received since the last final 
denial in September 1997 of service connection for left ear 
hearing loss.  A VA examination is warranted to determine 
whether any present hearing loss disability is the product of 
aggravation during ACDUTRA service.    


New and Material Evidence - Carpal Tunnel Syndrome; Right 
Foot

A September 1997 rating decision denied, among other things, 
service connection for bilateral carpal tunnel syndrome and a 
right foot condition.  A February 2002 rating decision denied 
service connection for both, and this appeal ensued.  It is 
not clear why the RO did not consider whether these 
previously denied claims should be reopened.  The Board finds 
that that is the issue on appeal, as no timely appeal was 
initiated from the September 1997 rating decision after 
proper notice of the decision and appeal rights was provided.  
See discussion of procedural history above, Section II (new 
and material evidence to reopen left ear hearing loss claim).    

The U.S. Court of Appeals for Veterans Claims (Court) 
determined that, with respect to claims to reopen based on 
new and material evidence, VA must give a claimant specific 
notice of what evidence is needed to reopen the previously 
denied claim, which necessarily would entail consideration of 
the bases of prior denial, and what evidence is needed to 
substantiate the underlying service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Board recognizes 
that 38 C.F.R. § 3.156, which concerns the "new and material 
evidence" standard, was cited in a recent Supplemental 
Statement of the Case; however, the citation of that 
regulation was only for the purposes of the left ear hearing 
loss claim.  

Therefore, the Board finds that notice consistent with Kent 
must be provided before readjudicating the carpal tunnel 
syndrome and right foot disability claims.  Also, VA must 
ensure compliance with its duty to assist as appropriate 
following the provision of such notice.

Service Connection - Acquired Psychiatric Disorder

The appellant contends that she was sexually harassed in 
ACDUTRA.  The claims folder contains records concerning an 
Army investigation of an April 1996 incident involving 
offensive gestures and comments made and display of a book or 
calendar of a sexual nature by a male master sergeant, during 
ACDUTRA, in the appellant's presence.  The appellant does not 
allege that she was physically assaulted by anyone at any 
time during ACDUTRA.  Recent VA outpatient treatment records 
reflect diagnoses, including depression, anxiety, and as 
well, notation of post-traumatic stress symptoms associated 
with reported history of "sexual trauma" apparently 
referring to physical assault or rape, although, again, the 
appellant has not explicitly alleged in this appeal, and the 
military records do not show, incidence of physical assault.  
Also, recent clinical records contain some indication that 
the appellant's psychiatric impairment might be of a 
psychotic nature.  Further, the appellant underwent a VA 
"mental disorders" examination in December 1999 in 
connection with her claim.  That report does not reflect any 
history reported from the appellant to the examiner 
concerning sexual harassment in ACDUTRA; it does reflect a 
diagnosis of major depression with psychotic features.  Also, 
private clinical records dated in 1997 reflect the same 
diagnosis.  

Given the appellant's contention that the April 1996 
harassment incident is a cause of her current psychiatric 
impairment, the Board finds that further evidentiary 
development, in the form of another VA examination to 
determine what, if any, psychiatric disorder the appellant 
has and whether any such disorder diagnosed is at least as 
likely as not the result of the April 1996 incident.  

Further, the record suggests that additional pertinent 
private psychiatric treatment records might exist.  For 
instance, Dr. Marrero-Lopez's June 1997 report indicates that 
the appellant visited his office multiple times since 
February 1997, but the record includes only the June 1997 
report.  On remand, complete copies of all records of Dr. 
Marrero-Lopez's and those of any other psychiatric care 
provider identified by the appellant should be associated 
with the claims file prior to the VA examination.

Moreover, the Board finds that complete SSA records should be 
obtained.  The record includes a copy of the SSA disability 
decision, which indicates that psychiatric impairment was a 
factor resulting in the appellant's disability determination.  
Complete copies of all exhibits or clinical evidence 
associated with the SSA decision should be associated with 
the claims file before the appellant undergoes the VA 
examination.    



Service Connection - Myositis, Cervical and Lumbar; 
Peripheral Neuropathy

The Board notes that the September 1997 rating decision 
denied service connection for conditions involving the upper 
back, neck, and shoulders.  Because the record after 
September 1997 contains additional clinical evidence 
reflecting diagnoses of specific cervical spine disabilities 
not explicitly addressed in the September 1997 rating 
decision, the Board concludes that this is not is a new 
claim, rather than a situation in which it must be determined 
whether new and material evidence has been received to reopen 
the previously denied claim.  

The SSA decision refers to fibromyositis in the cervical 
paraspinal muscles and upper trapezius muscles, bilateral; 
peripheral neuropathy; and carpal tunnel syndrome.  The 
decision, issued in May 1998, indicates that the appellant 
filed the SSA claim in early 1997, and that the onset of 
disability for SSA disability compensation purposes is 
September 30, 1996.  Of record is a list of exhibits and 
evidence the SSA considered.  The record apparently does not 
contain complete copies of the exhibits/evidence associated 
with the SSA decision.  

Although, here, the exact dates of the appellant's ACDUTRA 
service after September 1991 apparently have not been 
verified, it appears that there may be some overlap between 
the most recent period(s) of ACDUTRA service and the SSA 
disability proceedings.  In particular, the record includes 
evidence of completion of multiple intermittent ACDUTRA 
service as recently as in late 1996; further, there is some 
indication that the appellant might have had ACDUTRA service 
as recently as in 2000, but that has not been verified.  
Under these circumstances, and indication in the SSA decision 
that the disability determination included conditions for 
which the appellant now seeks service connection, the Board 
is of the opinion that the most appropriate action is to 
defer appellate adjudication on the spinal disability and 
peripheral neuropathy claims pending further evidentiary 
development, to include the securing of complete SSA clinical 
records and exhibits.     

Accordingly, the above issues are REMANDED for the following 
actions:

1.  Verify the exact dates of the 
appellant's ACDUTRA service since 
September 1991.  Ensure that written 
verification is associated with the claims 
file.

2.  Ensure that all missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

3.  Ensure that complete copies of the SSA 
disability decision and all exhibits and 
evidence supporting that decision are 
obtained and associated with the claims 
file.   

4.  Obtain complete copies of all clinical 
records and notes from Dr. Marrero-Lopez.  
Ask the appellant to execute a records 
release form as needed to facilitate this 
effort.  In this inquiry to the doctor, 
ask him specifically to provide all 
clinical records in existence, and not 
merely summary reports of treatment.

5.  Ask the appellant to identify the 
sources of all existing evidence 
concerning her left ear hearing loss, 
carpal tunnel syndrome, right foot 
problems, psychiatric disorder, cervical 
and lumbar disabilities, and peripheral 
neuropathy, that are not of record.  If 
she does so, then assist her in obtaining 
all such missing items from the sources 
identified, consistent with the duty to 
assist.  Advise her that she is entitled 
to submit any such missing items herself 
if she believes they might be pertinent to 
any of her claims.    

6.  Send the appellant notice consistent 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), on the issues of new and material 
evidence to reopen previously denied 
claims of entitlement to service 
connection for bilateral carpal tunnel 
syndrome and right foot disability.  In 
the notice, inform the appellant of the 
specific bases for denial of both claims 
in the September 1997 rating decision, and 
discuss specifically what evidence would 
be sufficient to deem it both new and 
material to reopen both claims.  The 
notice also must specifically discuss the 
criteria governing the underlying service 
connection claims and what evidence is 
needed to substantiate service connection 
for both.  After providing the appellant 
the requisite Kent notice, provide her 
claim development assistance as warranted 
consistent with the duty to assist.   

7.  After completing the above, schedule 
the appellant for an examination to 
determine whether the veteran's left ear 
hearing loss underwent chronic aggravation 
beyond a normal progress of the disease 
during ACDUTRA service.    

8.  Also schedule the appellant for an 
examination to determine what specific 
psychiatric disorder(s) the appellant 
currently has and whether any such 
diagnosed disorder is, at least as likely 
as not (by a probability of 50 percent), 
more likely than not (by a probability 
higher than 50 percent), or less likely 
than not (by a probability lower than 50 
percent) etiologically related to ACDUTRA 
service, including specifically, the 
documented April 1996 incidence of the 
appellant's complaint of sexual 
harassment.  The examiner should 
explicitly discuss the appellant's 
complaints as to manifestations and 
symptoms she claims are associated with 
that incident and then opine whether the 
sexual harassment incident supports any 
diagnosis diagnosed during the 
examination. 

If any etiology opinion cannot be given 
without resorting to conjecture or 
speculation, then the examiner should 
explicitly so state, and explain why an 
etiology opinion as requested above cannot 
be given.     

9.  After completing the above, 
readjudicate the claims that are the 
subject of this remand order.  If any 
benefit sought remains denied, then issue 
a Supplemental Statement of the Case that 
addresses all pertinent evidence and 
information associated with the claims 
file since the last SSOC was issued and 
governing law and regulations, and afford 
the appellant and her representative an 
appropriate time to respond to it.  Then, 
if in order, return the appeal to the 
Board for further appellate review.    

The appellant is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of the claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  She has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


